DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/793452 filed February 18, 2020. Claims 1-8 are currently pending and have been considered below.

Election/Restrictions
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 1, 2020.
The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because searching for the method claims requires searching an entirely different classification for a claim with an entirely different scope.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, the “rotating means” in claim 3 is being interpreted under 35 USC 112(f) and, based on a reading of the specification this limitation corresponds to bearings which allow relative rotation between the centering arm and centering plate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Strock et al. (US 2019/0078463) in view of Feuerstein et al. (US 2013/0149450).
Regarding claim 1: Strock et al. discloses an apparatus for coating a turbine engine rotor which includes a fixture/mask (40) for supporting the rotor, a rotary actuator (42) having a spindle which inserts into the mask (40), a chamber (22) which can be considered a tool which includes a portion of the spindle, which can be considered a centering arm inserted into the mask (40), a robot (28) which carries a spray torch (26) that sprays a ceramic powder material, and another robot (64) which supports a number of CO2 nozzles (60) which blast the rotor with cooling gas to create the final structure, such that they can be considered machining tools (pars. 62-63, 77, figures 1-2). The apparatus is designed to use the robots (28, 64) to position the torch (26) and nozzles (60) relative to the rotor via the support structure, and simultaneously spray the ceramic powder with the torch (26) and the CO2 gas with the nozzles (60) towards different areas of the rotor (par. 87). The preamble limitation “for coating lips” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, the apparatus of Strock et al. is capable of coating lips provided on the rotor.
Strock et al. fails to explicitly disclose a centering plate with a central housing inserted in the rotor sector in addition to a support for the rotor sector, where the tool has a centering arm inserted into the central housing of the centering plate. Rather, Strock et al. has a single mask (40) into which a spindle is inserted, so there is no interpretation in which Strock et al. includes both a support and a 
Regarding claim 2: Strock et al. discloses that the torch (26) and nozzles (60) are on opposite sides of the spindle connected to the actuator (42) (see figures 1-2). 
Regarding claim 4: Strock et al. discloses that the mask (40) is rotatable by way of the rotary actuator (42) relative to the chamber (22) (par. 63).
Regarding claim 5: Strock et al. discloses that the torch (26) and nozzles (60) are provided on robot arms (28, 64) such that they are slidably mounted (pars. 62, 77, figure 1). 

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 further defines the centering plate by requiring a rotating means (such as a bearing as disclosed in the specification) designed to allow the centering arm to rotate relative to the centering plate (i.e. rotate the centering arm without rotating the centering plate). The closest prior art, Strock et al. and Feuerstein et al., fail to teach or suggest such a rotation means or bearings designed to allow relative . 
Claim 6 further defines the machining tool to have a cutting portion which has a complementary shape to the lips being machined. The closest prior art, Strock et al. and Feuerstein et al., fail to teach or suggest such a cutting portion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berkebile et al. (US 2013/0180952) discloses a similar apparatus for treating a turbine engine component with a coating nozzle and a pressure masker simultaneously (see figure 1). Heuser et al. (US 2004/0146657) discloses another apparatus for treating a turbine component from opposite sides simultaneously (see figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/11/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717